     Case 1:19-cv-00599-AWI-GSA Document 14 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      JAMES L. BROOKS,                                   1:19-cv-00599-AWI-GSA (PC)
11
                         Plaintiff,                      ORDER VACATING FINDINGS AND
12                                                       RECOMMENDATIONS
             v.                                          (ECF No. 12.)
13
      KELLY SANTORO, et al.,                             ORDER GRANTING PLAINTIFF’S
14                                                       MOTION TO EXTEND TIME TO FILE A
                         Defendants.                     FIRST AMENDED COMPLAINT
15                                                       (ECF No. 13.)
16                                                       ORDER DENYING PLAINTIFF’S
                                                         REQUEST TO INCLUDE CLAIMS
17                                                       ARISING AT CRC IN NORCO,
                                                         CALIFORNIA, IN FIRST AMENDED
18                                                       COMPLAINT
19                                                       FORTY-FIVE-DAY DEADLINE TO FILE
                                                         FIRST AMENDED COMPLAINT
20

21          James L. Brooks (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this

22   civil rights action pursuant to 42 U.S.C. § 1983.

23          On September 21, 2020, the court entered findings and recommendations, recommending

24   that this case be dismissed for Plaintiff’s failure to file his First Amended Complaint. (ECF No.

25   12.)   Plaintiff was granted fourteen days in which to file objections to the findings and

26   recommendation. (Id.)

27          To date, Plaintiff has not filed objections to the findings and recommendations; however,

28   on October 2, 2020, Plaintiff filed a motion for a 45-day extension of time to file the First Amended


                                                         1
     Case 1:19-cv-00599-AWI-GSA Document 14 Filed 10/09/20 Page 2 of 2


 1   Complaint from which the court infers that Plaintiff intends to pursue this case. (ECF No. 13.)
     Plaintiff also requests leave to include claims arising at CRC in Norco, California, in the First
 2
     Amended Complaint.
 3
            Because Plaintiff has indicated that he intends to pursue this case the court shall vacate the
 4
     findings and recommendations and grant Plaintiff’s motion for extension of time. However,
 5
     Plaintiff’s request to include claims arising at CRC in the First Amended Complaint must be denied.
 6
     As Plaintiff was advised in the court’s screening order issued on July 30, 2020, “venue for
 7
     Plaintiff’s claims arising out of events at CRC is not proper in this district and those claims may
 8
     not be pursued in this action.” (ECF No. 11 at 5:16-17.) If Plaintiff wishes to pursue those claims
 9
     he should file a new case bringing those claims in the Central District of California.
10
            Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
11          1.      The findings and recommendations entered on September 21, 2020, are VACATED;
12          2.      Plaintiff is GRANTED 45 days from the date of service of this order in which to file
13                  a First Amended Complaint, pursuant to the court’s order issued on July 30, 2020;
14                  and
15          3.      Plaintiff’s request to include claims arising at CRC in the First Amended Complaint

16                  is DENIED.

17
     IT IS SO ORDERED.
18
19      Dated:     October 9, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                       2
